ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Sauer Incorporated                           )      ASBCA Nos. 61696, 61697, 61698
                                             )                 61699,61700,61701
                                             )                 61702,61703
                                             )
Under Contract No. N62467-05-D-0181          )

APPEARANCES FOR THE APPELLANT:                      Gina P. Grimsley, Esq.
                                                     Counsel

                                                    Reid A. Jones, Esq.
                                                     Wiener Weiss & Madison, APC
                                                     Shreveport, LA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jens en, Esq.
                                                     Navy Chief Trial Attorney
                                                    Timothy J. Cothrel, Esq.
                                                     Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MCNULTY

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' joint motion to sustain the appeals and request entry of a consent judgment,
that the appeals are sustained. In the nature of a consent judgment, the Board makes a
monetary award to appellant in the amount of $1,500,000.00. This amount is inclusive
of interest. No further interest shall be paid.

      Dated: January 3, 2020


                                                                                 TY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
 I concur                                         I concur

~--

 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61696, 61697, 61698,
61699, 61700, 61701, 61702, 61703, Appeals of Sauer Incorporated, rendered in
conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                       f

                                           2